191 S.E.2d 908 (1972)
16 N.C. App. 372
Susan Durham SPENCE
v.
James Robert DURHAM et al.
No. 7221DC564.
Court of Appeals of North Carolina.
October 25, 1972.
*909 Hudson, Petree, Stockton, Stockton & Robinson by Norwood Robinson, and White & Crumpler by Fred G. Crumpler, Jr., Winston-Salem, for plaintiff appellee.
Womble, Carlyle, Sandridge & Rice by W. P. Sandridge, Jr., Winston-Salem, for Mr. and Mrs. James Robert Durham, plaintiffs appellees.
Hatfield, Allman & Hall, by Roy G. Hall, Jr., Winston-Salem, for defendants appellants.
VAUGHN, Judge.
Among other things, the trial judge held "that the document entered on June 2, 1969 in Cobb County, Georgia does not constitute a judgment entitled to full faith in credit. . . ." To so hold constituted patent error. However, the judge did correctly conclude that, even if the judgment was entitled to full faith and credit, the courts of this State have jurisdiction to enter orders providing for the custody of minor children when they are physically present in this State. G.S. § 50-13.5(c)(2)a and G.S. § 50-13.7.
It is well settled that upon appropriate findings of fact showing changed circumstances substantially affecting the welfare of the children, the court may modify a prior order awarding custody. The burden is upon the party seeking modification of the order to show the changed circumstances which substantially affect the welfare of the children.
The record on appeal in this proceeding consists of 403 pages. It is neither necessary nor desirable to review the evidence set out in this record and, because of its nature, we have elected not to do so. It suffices to say that the evidence does not support the findings of fact and that the *910 findings of fact do not support the judgment. The judgment of the Superior Court of Cobb County, Georgia remains in full force and effect. The judgment and orders of the District Court of Forsyth County purporting to modify the same are reversed.
Reversed.
PARKER and GRAHAM, JJ., concur.